
	

113 HRES 38 IH: Recognizing National Emancipation Day, marking the 150th anniversary of the end of slavery in areas of rebellion, and the significance of the Emancipation Proclamation in the struggle for the equal rights and freedoms afforded to all United States citizens.
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Ms. Lee of California
			 (for herself, Ms. McCollum,
			 Mr. Farr, Mr. Clay, Mr.
			 Honda, Ms. Norton,
			 Ms. Chu, Mr. Ellison, Mr.
			 Johnson of Georgia, Mr.
			 Cummings, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Bordallo,
			 Mr. Richmond,
			 Mr. Danny K. Davis of Illinois,
			 Ms. Speier,
			 Mr. Grijalva,
			 Mrs. Ellmers,
			 Mr. Carson of Indiana,
			 Mr. Moran,
			 Mr. Rush, Mr. Rangel, Mr.
			 Nadler, Ms. Wasserman
			 Schultz, Mr. Costa,
			 Mr. Serrano,
			 Mr. Bishop of Georgia,
			 Mr. Meeks,
			 Mr. Conyers,
			 Ms. Moore,
			 Mrs. Christensen,
			 Mr. Fattah,
			 Mr. Israel,
			 Mr. Watt, Mr. Hastings of Florida,
			 Mr. Cleaver,
			 Mr. Polis,
			 Mr. Dingell,
			 Mr. Harris,
			 Mr. Al Green of Texas,
			 Ms. Roybal-Allard,
			 Ms. Schakowsky,
			 Mr. Fitzpatrick,
			 Mr. Cohen,
			 Ms. Clarke,
			 Ms. Edwards,
			 Ms. Waters,
			 Mr. Cicilline,
			 Ms. Castor of Florida,
			 Ms. Bonamici,
			 Mr. Tonko,
			 Mr. Van Hollen,
			 Mr. Gutierrez,
			 Mr. Peters of Michigan,
			 Mr. Pitts,
			 Mr. Chabot,
			 Ms. Fudge,
			 Mr. Michaud,
			 Mr. Vargas,
			 Mr. Butterfield,
			 Mr. Terry,
			 Mr. Larsen of Washington,
			 Mr. Price of North Carolina,
			 Mr. Payne,
			 Mr. Higgins,
			 Mr. Delaney,
			 Mr. Fortenberry,
			 Mr. Scott of Virginia,
			 Ms. Bass, Mrs. Beatty, Mr.
			 Jeffries, Ms. Sewell of
			 Alabama, Mr. Horsford,
			 Mr. Long, and
			 Ms. Slaughter) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing National Emancipation Day,
		  marking the 150th anniversary of the end of slavery in areas of rebellion, and
		  the significance of the Emancipation Proclamation in the struggle for the equal
		  rights and freedoms afforded to all United States citizens.
	
	
		Whereas in 1619, a ship flying the Dutch flag stopped at
			 Old Point Comfort in the Virginia Colony with 20 Africans onboard;
		Whereas the arrival of these 20 Africans to the Virginia
			 Peninsula marked the beginning of more than 200 years of captivity for Africans
			 in the United States;
		Whereas President Abraham Lincoln, during the American
			 Civil War and in accordance with the war powers vested to him issued a
			 proclamation on September 22, 1862, declaring that on the first day of January,
			 1863, all persons held as slaves within any State or designated part of
			 a State, the people whereof shall then be in rebellion against the United
			 States, shall be then, thenceforward, and forever free;
		Whereas the Emancipation Proclamation, as an Executive
			 order, legally emancipated millions of slaves in the States of South Carolina,
			 Mississippi, Florida, Alabama, Georgia, Louisiana, Texas, Virginia, Arkansas,
			 and North Carolina;
		Whereas for two-and-a-half years after the Emancipation
			 Proclamation became official, Texas slaves were held in bondage and only after
			 June 19, 1865, when Union Soldiers arrived in Galveston, Texas, were
			 African-American slaves in that State set free;
		Whereas, on December 6, 1865, the Thirteenth Amendment to
			 the United States Constitution, which reads Neither slavery nor
			 involuntary servitude, except as punishment for crime whereof the party shall
			 have been duly convicted, shall exist within the United States, or any place
			 subject to their jurisdiction, was adopted and effectively outlawed
			 slavery in the United States;
		Whereas the issuance of the Emancipation Proclamation was
			 a significant precursor to the adoption of the Thirteenth, Fourteenth, and
			 Fifteenth Amendments to the United States Constitution, also known as the
			 Reconstruction Amendments, adopted between 1865 and 1870, as well as the Civil
			 Rights Act of 1964, the National Voting Rights Act of 1965, and the Fair
			 Housing Act of 1968 among others; and
		Whereas slaves and their descendants in the United States
			 have contributed significantly to the foundation, growth, diversity, and
			 leadership of the United States: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes National Emancipation Day, marking the 150th anniversary of the
			 beginning of the end of slavery in areas of rebellion, and the significance of
			 the Emancipation Proclamation in the struggle for the equal rights and freedoms
			 afforded to all United States citizens.
		
